Application by *391the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 11, 2005 (People v Ackridge, 22 AD3d 593 [2005]), affirming a judgment of the County Court, Westchester County, rendered October 8, 2003.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Adams, J.P., Krausman, Fisher and Lifson, JJ., concur.